Case: 13-14806   Date Filed: 10/22/2014   Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14806
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:12-cv-20991-JAL



ANDREW D. MARSHALL,

                                              Plaintiff - Appellant,

versus

FEDERAL BUREAU OF PRISONS,

                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 22, 2014)

Before TJOFLAT, FAY, and COX, Circuit Judges.

PER CURIAM:
                Case: 13-14806       Date Filed: 10/22/2014       Page: 2 of 3


       We review de novo Andrew Marshall’s challenge on this appeal to the

district court’s summary judgment on his claim that the Federal Bureau of Prisons

(“Bureau”) failed to honor his dietary requests in violation of the Religious

Freedom Restoration Act (“RFRA”), 42 U.S.C. §2000bb-1. We affirm.

       Marshall is a professed Buddhist and a Bureau inmate. RFRA prevents the

Bureau from substantially burdening Marshall’s exercise of religion except in the

least restrictive furtherance of a compelling governmental interest. Exercise of

religion includes dietary habits and restrictions. Once a prisoner satisfies his

burden of producing evidence that the Bureau is burdening his sincere exercise of

religion, the Bureau must persuade the court that it is doing so in the least

restrictive furtherance of a compelling governmental interest. Failing the Bureau’s

discharge of that ultimate burden of proof, the prisoner is entitled to relief.

       Marshall failed to produce evidence that Buddhism required his dietary

demands. He failed to produce evidence that the Bureau substantially burdened his

exercise of religion, rather than his satisfaction of personal dietary preferences.

Consequently, the Bureau was not required to prove ultimately that its undisputed

dietary accommodations to Marshall served a compelling governmental interest in

the least restrictive manner. 1


       1
         Marshall’s Bivens claims under the First and Eighth Amendments, assuming he has
stated any (the district court assumed he had not), rise and fall with his RFRA claim. Separately
addressing them is unnecessary.
                                               2
       Case: 13-14806    Date Filed: 10/22/2014   Page: 3 of 3


The district court did not err in granting summary judgment.

AFFIRMED.




                                  3